Case 5:17-cv-02514-JGB-SHK Document 347 Filed 10/08/20 Page 1 of 2 Page ID #:7807

                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA

                                                                    CASE NUMBER:


   RAUL NOVOA, et al.                                                 5:17−cv−02514−JGB−SHK
                                                    Plaintiff(s),

            v.
   THE GEO GROUP, INC.
                                                                      NOTICE TO FILER OF DEFICIENCIES IN
                                                  Defendant(s).       ELECTRONICALLY FILED DOCUMENTS




   PLEASE TAKE NOTICE:

   The following problem(s) have been found with your electronically filed document:

   Date Filed:         10/7/2020
   Document Number(s):                 342, 343
   Title of Document(s): Application to file document under seal; Application to file
   document under seal; Declaration in support
   ERROR(S) WITH DOCUMENT:

   Your Application must be accompanied by: (1) a declaration; (2) a proposed order; (3) a redacted version of
   any documents of which only a portion is proposed to be filed under seal; and (4) an unredacted version of the
   documents proposed to be filed under seal. L.R. 79− 5.2.2(a)−(b) (eff. 12/1/15).




   Other:

   Note: In response to this notice, the Court may: 1) order an amended or corrected document to be filed; 2) order the
   document stricken; or 3) take other action as the Court deems appropriate. You need not take any action in response to this
   notice unless and until the Court directs you to do so.


                                                            Clerk, U.S. District Court

   Dated: October 8, 2020                                   By: /s/ Trina Debose 714−338−4568
                                                               Deputy Clerk

   cc: Assigned District Judge and/or Magistrate Judge

    G−112A(05/19) NOTICE TO FILER OF DEFICIENCIES IN ELECTRONICALLY FILED DOCUMENTS
Case 5:17-cv-02514-JGB-SHK Document 347 Filed 10/08/20 Page 2 of 2 Page ID #:7808
      Please refer to the Court’s website at www.cacd.uscourts.gov for Local Rules, General Orders, and applicable forms.




    G−112A(05/19) NOTICE TO FILER OF DEFICIENCIES IN ELECTRONICALLY FILED DOCUMENTS
